internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc fip plr-119220-01 date date legend taxpayer month year year year date x dear this is in reply to a letter dated date and subsequent correspondence submitted by your authorized representative requesting an extension of time under sec_301 of the procedure and administration regulations to make an election under sec_475 of the internal_revenue_code to use the mark-to- market method_of_accounting for the year tax_year facts taxpayer is married and files a joint tax_return using the cash_method_of_accounting taxpayer represents that he has engaged in the trade_or_business of securities trading from month of year to the present time taxpayer relies on tax professionals for tax_advice and return preparation at the end of year taxpayer consulted a certified_public_accountant cpa in connection with the preparation of his overall income_tax return for year in preparing taxpayer’s year tax_return cpa and taxpayer decided that mark-to-market was the most appropriate method_of_accounting for taxpayer’s trading activities as such taxpayer intended to use the mark-to-market accounting_method for his trading business beginning in year cpa represents that at the time he prepared taxpayer’s year tax_return he was not aware that a taxpayer intending to make an election under plr-119220-01 sec_475 to use mark-to-market accounting for year must file an election statement not later than the due_date without regard to extensions of the original federal_income_tax return for year and must be attached either to that return or if applicable to a request for an extension of time to file that return it was not until after date the due_date of taxpayer’s year return that cpa discovered the election statement should have been filed with the year return therefore taxpayer did not file the election statement by date in month of year taxpayer filed his year tax_return and applied mark-to- market accounting to the securities used in taxpayer’s securities trading business taxpayer included with his year tax_return an election statement and a form_3115 application_for change in accounting_method requesting a change to the mark-to- market method_of_accounting beginning with year the form_3115 filed by taxpayer indicates a dollar_figurex sec_481 adjustment that was factored into taxpayer’s year income_tax return law and analysis sec_475 provides that a taxpayer engaged in a trade_or_business as a trader in securities may elect to apply the mark-to-market accounting_method to securities held in connection with such trade_or_business see sec_475 sec_7805 provides that except to the extent otherwise provided by the code any election shall be made at such time and in such manner as the secretary shall prescribe on date the internal_revenue_service published revproc_99_17 1999_1_cb_503 section superseded by revproc_99_49 1999_2_cb_725 revproc_99_17 provides the exclusive procedure for traders in securities to make an election to use the mark-to-market method_of_accounting under sec_475 sec_5 of revproc_99_17 provides in relevant part that taxpayers other than a taxpayer for which no federal_income_tax return was required to be filed for the taxable_year immediately preceding the election_year make an election under sec_475 for a tax_year beginning on or after date by filing a statement no later than the due_date without regard to extensions of the original federal_income_tax return for the taxable_year immediately preceding the election_year the statement must be attached to either that return or to a request for an extension of time to file that return section dollar_figure of revproc_99_17 the statement must describe the election being made the first taxable_year for which the election is effective and the trade_or_business for which the election is made section dollar_figure of revproc_99_17 sec_4 of revproc_99_17 states that the election under sec_475 determines the method_of_accounting an electing trader is required to use for federal_income_tax purposes for securities subject_to the election a method_of_accounting for securities subject_to the election is impermissible unless the method is in accordance with sec_475 and the regulations thereunder if an electing trader’s method_of_accounting for its taxable_year immediately preceding the election_year is inconsistent plr-119220-01 with sec_475 the taxpayer is required to change its method_of_accounting to comply with its election thus a taxpayer that makes a sec_475 election but fails to change its method_of_accounting to comply with that election is using an impermissible method section dollar_figure of revproc_99_17 provides that a taxpayer that changes its method_of_accounting pursuant to revproc_99_17 must take into account the net amount of the sec_481 adjustment the sec_481 adjustment generally is taken into account ratably over four taxable years beginning with the year_of_change section dollar_figure of revproc_99_17 and sec_5 of revproc_99_49 sec_301_9100-1 of the regulations provides in part that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose due_date is prescribed by regulations published in the federal_register or by a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 through c i set forth rules that the internal_revenue_service generally will use to determine whether under the facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 provides in part that a taxpayer is deemed to have not acted reasonably and in good_faith if the taxpayer uses hindsight in requesting relief if specific facts have changed since the due_date for making the election that make the election advantageous to the taxpayer the service will not ordinarily grant relief in such a case the service will grant relief only when the taxpayer provides strong_proof that the taxpayer’s decision to seek relief did not involve hindsight sec_301_9100-3 provides special rules for accounting_method regulatory elections this section provides in relevant part that the interests of the government are deemed to be prejudiced by granting an extension of time except in unusual and compelling circumstances if the accounting_method regulatory election is subject_to the procedure described in sec_1_446-1 requiring the advance written consent of the commissioner or if the accounting_method regulatory election for which relief is requested requires an adjustment under sec_481 or would require an adjustment under sec_481 if the taxpayer changed to the method_of_accounting for which plr-119220-01 relief is requested in a taxable_year subsequent to the taxable_year the election should have been made as noted above sec_4 of revproc_99_17 states that the election under sec_475 determines the method_of_accounting an electing trader is required to use for federal_income_tax purposes for securities subject_to the election if an electing trader’s method_of_accounting for its taxable_year immediately preceding the election_year is inconsistent with sec_475 the taxpayer is required to change its method_of_accounting to comply with its election a taxpayer that makes a sec_475 election but fails to change its method_of_accounting to comply with that election is using an impermissible method because the election is integrally related to the change in accounting_method to mark-to-market it is an accounting_method regulatory election subject_to sec_301_9100-3 revproc_99_49 provides procedures by which a taxpayer may obtain automatic consent to change to the mark-to-market accounting_method however the automatic change applies to a taxpayer only if the taxpayer has made a valid election under sec_475 and is required to change its method_of_accounting to comply with the election section 10a a i of the appendix to revproc_99_49 taxpayer requests an extension of time to make an accounting_method regulatory election that is subject_to the provisions of sec_301_9100-3 because taxpayer failed to make a timely sec_475 election pursuant to revproc_99_17 the accounting_method regulatory election is subject_to sec_301 c i further because the accounting_method regulatory election requires a sec_481 adjustment it is also subject_to sec_301_9100-3 therefore under sec_301_9100-3 absent unusual and compelling circumstances a grant of relief is deemed to prejudice the interests of the government based on the facts and representations submitted we conclude that taxpayer has not satisfied the requirements for our granting a reasonable extension of time to make an election under sec_475 to use the mark-to-market method_of_accounting taxpayer has failed to demonstrate unusual and compelling circumstances regarding his failure to make a timely election sufficient to overcome the presumption of prejudice to the government’s interests conclusion taxpayer’s request for an extension of time to make the sec_475 election for year is denied because taxpayer’s request for relief is denied pursuant to sec_301_9100-3 for lack of unusual and compelling circumstances it is unnecessary for us to consider taxpayer’s assertion that he acted reasonably and in good_faith under sec_301_9100-3 without using hindsight in requesting relief taxpayer may not change his method_of_accounting without making a timely sec_475 election therefore taxpayer’s reporting of income using the mark-to-market method_of_accounting on his year tax_return was improper plr-119220-01 no opinion is expressed as to the tax treatment of the transaction under the provisions of any other sections of the code and regulations which may be applicable thereto or the tax treatment of any conditions existing at the time of or effects resulting from the transaction which are not specifically set forth by the above ruling this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to taxpayer’s authorized representative sincerely yours alvin j kraft chief branch office of associate chief_counsel financial institutions products enclosures copy of this letter sec_6110 copy
